Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
15, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed July 15, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00648-CV
____________
 
IN RE MARCUS DESHAUN DEMOUCHETTE,
Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On July 6, 2004, relator filed a petition for
writ of mandamus in this Court.  See Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator asks this Court to issue a writ
against the Harris County District Clerk for refusing to provide relator with
information concerning his requests for his trial record.
This Court has the power to issue a writ against an
individual, other than a judge of a district or county court, when Anecessary to enforce the jurisdiction
of the court.@ 
Tex. Gov=t Code Ann. ' 22.221(a) (Vernon 2004).  This court no longer has jurisdiction over
relator=s appeal, and therefore, the issuance
of a writ is not necessary to enforce our jurisdiction.[1]   




We deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed July 15, 2004.
Panel consists of
Justices Fowler, Edelman, and Seymore.




[1]  After final conviction in a felony case, matters
relating to a post-conviction writ should be made returnable to the Court of
Criminal Appeals.